EXHIBIT 99.1 Second Amendment To Stock Purchase Agreement This Second Amendment to Stock Purchase Agreement (“Second Amendment”), effective as of March 5, 2010, amends that certain Stock Purchase Agreement effective February 9, 2010 (“Agreement”) and previously amended effective February 15, 2010 (“First Amendment”) between China Tel Group, Inc., a Nevada corporation (“Company”), and Excel Era Limited, a Hong Kong corporation (“Purchaser”). The following sections of the Agreement and the First Amendment are amended as follows: 1.1Sale and Issuance of Series A Common Stock. Pursuant to the Agreement, the Company has issued and delivered to the Purchaser at the Closing of the Agreement 159,599,803 Shares (“Original Shares”).The Purchaser authorizes the Company to cause the certificate representing the Original Shares to be cancelled and to instead issue the Purchaser a certificate for 106,399,869 Shares (“Amended Purchased Shares”), which represents twenty-four percent (24%) of the total Shares. 2.1Purchase Price. The purchase price (“Amended Purchase Price”) for the Amended Purchased Shares is $320,000,000.The Amended Purchase Price is payable as follows: $1,000,000 previously paid at the Closing of the Agreement (“First
